    Case 4:17-cr-00293-BSM Document 1855 Filed 12/29/20 Page 1 of 3




                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION
UNITED STATES OF AMERICA )                   PLAINTIFF
                                   )
 v.                                 ) No. 4:17-CR-00293-BSM
                                   )
                                   )
TROY R. LOADHOLT, ET AL            )
                                           DEFENDANT

 MOTION FOR LEAVE TO FILE A MOTION FOR APPOINTMENT OF
                   SECOND ATTORNEY

      Undersigned counsel respectfully moves the Court for an Order

allowing Defendant Christopher Buber to file a Motion for Appointment of

Second Attorney now states:

      1. An Order was entered in this matter providing that all motions be

          filed on December 24, 2020.

      2. The date has passed and Defendant requests to file a Motion for

          Appointment of a Second Attorney.

      3. The United States takes no position regarding the motion and

          leaves it to the discretion of the Court.

      4. The proposed motion is attached as Exhibit A.

      WHEREFORE, plaintiff respectfully request that the Court enter an

Order allowing for the filing of said Motion.

                                  Respectfully submitted,

                                                Crystal Okoro
                                                Attorney at Law AB#12077
                                                P.O. Box 1118
                                                North Little Rock, AR 72115
   Case 4:17-cr-00293-BSM Document 1855 Filed 12/29/20 Page 2 of 3




                                                   Tel: 501.859.3424
                                                   Fax: 501.983.4203
                                                   okorocrystal@yahoo.com


                             CERTIFICATE OF SERVICE

       I hereby certify that on this 29th December, 2020 a true and correct copy of the
foregoing was mailed to the Defendant, and was electronically filed with the Clerk of the
Court, using the CM/ECF system to notice all attorneys of record.


                                                   /s/Crystal Okoro
                                                   Crystal Okoro
Case 4:17-cr-00293-BSM Document 1855 Filed 12/29/20 Page 3 of 3
